442 F.2d 928
Elmer SMITH, Appellant,v.Leo M. BAKER, M.D., Cecil J. Garnett, Guard Officer and Bill Garth, Guard Officer, Appellees.
No. 71-1055.
United States Court of Appeals, Eighth Circuit.
May 20, 1971.

Appeal from the United States District Court for the Western District of Missouri; William H. Becker, Chief Judge.
Elmer Smith, pro se.
John C. Danforth, Atty. Gen., Jefferson City, Mo., and J. Michael Jarrard, Asst. Atty. Gen., for appellees.
Before MATTHES, Chief Judge, GIBSON, Circuit Judge, and HENLEY, Chief District Judge.*
PER CURIAM.


1
This appeal in forma pauperis is from the order of the United States District Court for the Western District of Missouri, Chief Judge William H. Becker, dismissing this case for lack of federal jurisdiction. Judge Becker's memorandum opinion supporting the judgment of dismissal is reported at 326 F.Supp. 787 (W.D.Mo.1970).


2
Upon careful examination of the record and the applicable authorities, we hold that the case was properly dismissed and therefore affirm on the basis of Judge Becker's soundly reasoned opinion.



Notes:


*
 Eastern District of Arkansas, sitting by special designation